       Case 4:19-cv-03842 Document 1 Filed on 10/04/19 in TXSD Page 1 of 5



                     UNITED STATES DISTRICT COURT FOR THE
                          SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION

4020 SYNOTT LLC,                               §
                                               §
       Plaintiff,                              §
                                               §
v.                                             §   Civil Action No. 4:19-cv-3842
                                               §
MESA UNDERWRITERS SPECIALTY                    §
INSURANCE COMPANY,                             §
                                               §
       Defendant.                              §

     DEFENDANT MESA UNDERWRITERS SPECIALTY INSURANCE COMPANY’S
                        NOTICE OF REMOVAL

TO THE HONORABLE COURT:

       Defendant Mesa Underwriters Specialty Insurance Company (“MUSIC”) files this Notice

of Removal and respectfully shows the following.

I.     THE COURT HAS DIVERSITY JURISDICTION

       A. The Sole Plaintiff and Sole Defendant are Diverse

       Removal is proper under 28 U.S.C. § 1446(a)(1) because there is complete diversity of

citizenship between Plaintiff and Defendant. For purposes of diversity of citizenship, 4020

Synott, LLC, is a citizen of the State of Texas because each member of the LLC is a citizen of

Texas. See Ex. 2 ¶3. More specifically, 4020 Synott, LLC, is a domestic limited liability

company (LLC) formed under the laws of Texas with two members, Emran A. Khan and Azmal

A. Khan, and each member is a citizen of Texas, with a registered address in Houston, Texas.

MUSIC is a citizen of the State of New Jersey, being an insurance company formed in New

Jersey and having its principal place of business at 40 Wantage Ave., Branchville, New Jersey

07890. See Hertz Corp. v. Friend, 559 U.S. 77, 80 (2010) (holding corporations are a citizen of




MUSIC’S NOTICE OF REMOVAL                                                              PAGE 1
       Case 4:19-cv-03842 Document 1 Filed on 10/04/19 in TXSD Page 2 of 5



the state in which they are incorporated and in the state in which their principal place of business

is located). Based on the foregoing, the parties are completely diverse within the meaning of §

1332(a).

       B. The Amount in Controversy Exceeds $75,000

       Plaintiff states that it seeks monetary relief of “over $100,000 but not more than $200,00”

Ex. 2 ¶ 44. Therefore, the amount in controversy exceeds the $75,000 threshold required to

invoke diversity jurisdiction. 28 U.S.C. § 1332(a); see St. Paul Reinsurance Co., Ltd. v.

Greenberg, 134 F.3d 1250, 1253 (5th Cir. 1998) (noting the district court examines the

complaint to determine whether it is facially apparent that the claim exceeds the jurisdictional

minimum); see also KVOS, Inc. v. Associated Press, 299 U.S. 269, 277 (1936) (holding

allegation in pleading is sufficient to establish amount in controversy).

II.    VENUE IS PROPER

       Venue is proper in the United States District Court for the Southern District of Texas,

Houston Division, under 28 U.S.C. §§ 124(c)(3), 1441 (a), and 1446(a) in that the Southern

District of Texas, Houston Division encompasses Harris County, Texas and is “the district and

division embracing the place where such action is pending.”

III.   THE REMOVAL SATISFIES SECTION 1446(a) AND LOCAL RULE CV-81

       Pursuant to 28 U.S.C. §1446(a) and Local Rule CV-81 attached hereto are: (1) an index

of documents filed in the state court case that clearly identifies each document and indicates the

date the document was filed (see Exhibit 4); (2) a copy of the docket sheet in the state court

action (see Exhibit 3); (3) copies of each pleading that asserts a cause of action, answers to such

pleadings, process, and orders filed in the state court action (see Exhibits 1 and 2); and (4) a civil

cover sheet (Exhibit 5).




MUSIC’S NOTICE OF REMOVAL                                                                    PAGE 2
    Case 4:19-cv-03842 Document 1 Filed on 10/04/19 in TXSD Page 3 of 5




     Pursuant to Local Rule CV-81, MUSIC provides the following information:

     A. All executed process

     See Exhibit 1.

     B. Pleadings asserting causes of action

     Plaintiff’s Original Petition is attached hereto as Exhibit 2.

     C. Orders signed by the state judge

     None.

     D. Docket sheet

     The state court docket sheet is attached as Exhibit 3.

     E. Index of matters being filed

     An index of filings is attached as Exhibit 4.

     F. List of counsel of record involved in the case:

     Attorneys for Plaintiff, 4020 Synott, LLC:

     Vincenzo J. Santini
     State Bar No. 24064310
     vince@vosslawfirm.com
     The Voss Law Firm, P.C.
     26619 Interstate 45 South
     The Woodlands, Texas 77380

     Attorneys for Mesa Underwriters Specialty Insurance Company

     Stephen A. Melendi
     State Bar No. 24041468
     stephenm@tbmmlaw.com
     Matthew Rigney
     State Bar No. 24068636
     mattr@tbmmlaw.com
     Jeffrey S. Valliere
     State Bar No. 24085154
     jeffv@tbmmlaw.com



MUSIC’S NOTICE OF REMOVAL                                                      PAGE 3
      Case 4:19-cv-03842 Document 1 Filed on 10/04/19 in TXSD Page 4 of 5



       Tollefson Bradley Mitchell & Melendi, LLP
       2811 McKinney Avenue, Suite 250 West
       Dallas, TX 75204
       Telephone: (214) 665-0100

       Pursuant to 28 U.S.C. §1446(d), promptly after MUSIC files this Notice of Removal,

written notice of the filing will be given to Plaintiff Synott, and a true copy of this Notice of

Removal will be filed with the Clerk of the Harris County District Court, the state court from

which this action was removed.

IV.    PRAYER

       This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332(a), and the

matter was removed in accordance with section 28 U.S.C. §1446(a) and this Court’s Local Rules.

Accordingly, Defendant respectfully prays that the United States District Court for the Southern

District of Texas, Houston Division, file the Notice of Removal, assume jurisdiction of this

lawsuit, and issue all such further orders and processes as may be necessary.




MUSIC’S NOTICE OF REMOVAL                                                                PAGE 4
      Case 4:19-cv-03842 Document 1 Filed on 10/04/19 in TXSD Page 5 of 5



                                            Respectfully submitted,


                                            /s/ Stephen A. Melendi
                                            Stephen A. Melendi — Attorney in Charge
                                            Texas Bar No. 24041468
                                            Southern District No. 38607
                                            stephenm@tbmmlaw.com
                                            Matthew Rigney
                                            State Bar No. 24068636
                                            Southern District No. 2870042
                                            Jeffrey S. Valliere
                                            State Bar No. 24085154
                                            Southern District No. 2879033
                                            Tollefson Bradley Mitchell & Melendi, LLP
                                            2811 McKinney Avenue, Suite 250
                                            Dallas, Texas 75204
                                            Telephone: 214-665-0100
                                            Facsimile:      214-665-0199
                                            ATTORNEYS FOR DEFENDANT MESA
                                            UNDERWRITERS SPECIALTY INSURANCE
                                            COMPANY



                                   CERTIFICATE OF SERVICE

       I hereby certify that on the 4th day of October 2019, I electronically filed the foregoing

with the Clerk of Court using the CM/ECF system, which will electronically send notification to

the following counsel of record.

ATTORNEYS FOR PLAINTIFF
Vincenzo J. Santini
vince@vosslawfirm.com
The Voss Law Firm, P.C.
26619 Interstate 45 South
The Woodlands, Texas 77380


                                            /s/ Stephen A. Melendi
                                            Stephen A. Melendi




MUSIC’S NOTICE OF REMOVAL                                                                PAGE 5
